Title: To James Madison from Thomas L. McKenney, 17 February 1821
From: McKenney, Thomas L.
To: Madison, James


                
                    Sir,
                    Weston—Heights of Geo Town—Feby, 17. 1821.
                
                I hope I may be excused for troubling you with the enclosed pamphlet. I am prompted to enclose it to you, Sir, by other considerations than those which relate to its merits.
                I avail myself of the occasion to make a tender of my remembrance to Mrs. Madison, in which I am join’d by Mrs. McKenney; and to assure you of my Sincere & respectful regards.
                
                    Tho: L: McKenney
                
            